TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00657-CR
NO. 03-02-00705-CR



Ian Evans, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NOS. 910774 & 910775, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file a brief in these related appeals
is granted.  Appellant's counsel, Mr. Ariel Payan, is ordered to tender a brief in this cause no later
than June 16, 2003.  No further extension of time will be granted.
It is ordered May 5, 2003. 

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish